Citation Nr: 1608317	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the Appellant.

REPRESENTATIVE

Appellant represented by: California Department of Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran

ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran had active military service from December 1991 to July 1992, from October 2001 to October 2002, and from February 2003 to February 2004.  The Appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.

The Appellant and the Veteran testified during a Board hearing before the undersigned in December 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

The total amount of the Veteran's payable VA benefits, totaling $376 per month, does not permit payment of a reasonable amount to any apportionee, and any apportionment thereof would cause undue hardship on the Veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a claim for benefits under Chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

Apportionment

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015).  The Board notes that the applicable contested claims procedures were followed in this case, as the RO provided the Appellant and the Veteran with a notice of their procedural and appellate rights.

 A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2015). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2015).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2015); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451 (2015). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2015). 

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2015). 

By way of background, the Appellant has three children, and the Veteran has been ordered to provide support for each child (the eldest is which is over the age of 18 as of the date of this decision).  The Veteran is in receipt of VA disability compensation with a combined evaluation of 30 percent, effective April 2009, for digits of the right hand and bilateral hearing loss.  

The Appellant filed her claim for apportionment of the Veteran's VA disability compensation for support of dependent children in her custody in September 2009.   The Appellant contends that the Veteran has not provided support for his children since he was ordered to do so by the Superior Court of California in July 2006 (see Order).  A March 2009 Order to Withhold indicated that the Veteran owed nearly $81,000 in back support.  With respect to the Appellant's claim that the Veteran owes back child support and that he is not paying current child support, the Board notes that the remedy for receiving those monies is not though an apportionment; it is through a state court.  The Board notes, in that regard, that while court-ordered payments for past-due child support may be valid, it is not VA's responsibility to enforce such payments.  In a typical apportionment case, the Board must assess whether the Veteran is reasonably discharging his responsibility for his children's support in determining whether an apportionment is warranted on behalf of the Veteran's minor children.  See 38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. § 3.450(a)(1)(ii) (2015). 

During the December 2015 Board hearing, the Veteran testified that his monthly expenses well-exceeded his income, indicating that he was living in a relative's garage and only survived with help from family members.  In a January 2010 decision, the RO noted that because a court order required the Veteran to contribute to his dependents' support, the Appellant's claim for an apportionment must be denied.  In a February 2011 Statement of the Case, the RO found that, even though the Veteran was not providing the court-ordered support, an apportionment in this case would cause undue hardship to the Veteran as he was not employed.

Turning to consideration of a special apportionment, there is sufficient evidence to demonstrate that the award of a special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board has noted above, the Veteran's reported income, which consists only of his VA disability, does not even provide enough money per month for rent, much less food, transportation, and child support.  No evidence has been submitted by the Appellant to show otherwise.  While the Board observes that VA law provides that an additional amount of compensation may be payable for a spouse only where a veteran is entitled to compensation at the rate of 30 percent or more, the Board finds this guideline (for determining whether his benefit is high enough to permit a reasonable apportionment to the Appellant) is not useful in this situation, as the Veteran's sole income consists of one check for less than $400 each month.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The Board further points out that the Appellant, during the December 2015 Board hearing, noted that she was currently employed and that she was able to meet her monthly expenses.  While the Board recognizes that the Veteran has not complied with court-ordered child support, and currently owes a large sum as a result, the Board finds that an apportionment of the benefits in question would constitute an undue and impermissible hardship upon the Veteran even if the Appellant had demonstrated financial hardship on her part.  It is noted that the Appellant was unemployed for several years during the duration of this appeal.  

Finally, the Board notes once again that, during the course of this appeal, one child reached an age of majority.  The Appellant has not presented evidence showing that this child was permanently-incapable of self-support prior to reaching age 18, and she has not presented evidence showing that the child was pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57 (2015). 

The appeal is accordingly denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the Appellant is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


